Case 2:18-cv-00790-SPC-UAM Document 20 Filed 02/21/19 Page 1 of 1 PageID 74



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

FILOMENA GARCIA, an individual

             Plaintiff,

v.                                              Case No: 2:18-cv-790-FtM-99UAM

CITY OF CAPE CORAL,

             Defendant.

 Judge:         Douglas N. Frazier       Counsel for      Kristie Ann Scott
                                         Plaintiff
 Deputy         Wendy Winkel             Counsel for      Robert C. Shearman
 Clerk:                                  Defendant:
 Court          Digital                  Interpreter      None
 Reporter
 Date/Time      February 21, 2019        Total Time       15 minutes
                10:00 – 10:15 AM

                            Preliminary Pretrial Conference

Proceedings:
Preliminary Pretrial Conference

Findings/Rulings:
Court discussed case management and scheduling deadlines and other issues
regarding case management, including E-Discovery, Confidentiality Agreements,
Settlement Conference before a Magistrate Judge and disclosure of expert reports.

Scheduling Order to issue
